EXHIBIT 10.2

DIRECTORS RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of _______________ (the
“Award Date”) by and between Veeco Instruments Inc., a Delaware corporation (the
“Company”) and ___________________ (“Participant”), a Non-Employee Director of
the Company (as defined in the “Plan” described below).

WHEREAS, the Company has adopted the Veeco Instruments Inc. 2000 Stock Incentive
Plan (as it may be amended from time to time, the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, Paragraphs (iv) and (v) of Section 8 of the Plan provide for the
issuance of awards of the Company’s common stock, par value $0.01 per share
(“Common Stock”), to Non-Employee Directors subject to certain restrictions
(“Restricted Stock”); and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1             In General.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Plan.  In addition,
wherever the following term is used in this Agreement, it shall have the meaning
specified below, unless the context clearly indicates otherwise.

Section 1.2             “Restrictions” shall mean the restrictions on sale or
other transfer set forth in Section 4.2 and the exposure to forfeiture set forth
in Section 3.1.

ARTICLE II.
RESTRICTED STOCK  AWARD

Section 2.1             Award of Restricted Stock.  In consideration of the
Participant’s service as a Non-Employee Director of the Company, in exchange for
the promises contained herein, and for other good and valuable consideration
which the Committee has determined exceeds the aggregate par value of the shares
of Common Stock subject to the Award (as defined below), as of the Award Date,
the Company issues to the Participant 5,000 shares of Restricted Stock (the
“Award”).

Section 2.2             Award Subject to Plan.  The Award granted hereunder is
subject to the terms and provisions of the Plan, including without limitation
Section 8 thereof.

ARTICLE III.
RESTRICTIONS

Section 3.1             Forfeiture; Repurchase Right.

(a)           Unless otherwise provided by written agreement between the Company
and Participant, which may be entered into at any time, including in connection
with such

 


--------------------------------------------------------------------------------




 

termination, any Award which is not vested at the time when the Participant’s
service as a Director of the Company ends shall thereupon be forfeited
immediately and without any further action by the Company or the Participant.

(b)           Upon termination of a Participant’s service as a Director, the
Company or any Affiliate shall have the right, but not the obligation, to
purchase any unvested Restricted Stock then held by such Participant at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock, if any; provided that no such right of repurchase shall exist in the
event of a Normal Termination (as defined in the Plan).

Section 3.2             Vesting and Lapse of Restrictions.  Subject to Section
3.1, the Restrictions shall lapse with respect to the Restricted Stock subject
to the Award and the Participant’s rights thereto shall vest, on the first
anniversary of the Date of Grant; provided, in each case, that the Participant
remains continuously in active service as a Director of the Company for at least
nine months following the Award Date.

Section 3.3             Legend.  Until such time as Restrictions have lapsed,
the Company may, at any time, place legends referencing the Restrictions and any
applicable federal and/or state securities laws restrictions on certificates
representing shares of Restricted Stock issued pursuant to this Agreement.  The
legend may include the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE PLAN AND THE AWARD AGREEMENT BETWEEN THE CORPORATION AND THE
REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”


SECTION 3.4             PAYMENT OF TAXES; ISSUANCE OF SHARES.


(A)           PARTICIPANT UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, UNLESS A
SECTION 83(B) ELECTION IS MADE (AS DESCRIBED IN SECTION 3.6), THE DIFFERENCE
BETWEEN THE FAIR MARKET VALUE OF THE RESTRICTED STOCK AT THE TIME IT VESTS, AND
THE AMOUNT, IF ANY, PAID BY THE PARTICIPANT FOR SUCH STOCK IS SUBJECT TO STATE
AND FEDERAL INCOME TAXES AND PARTICIPANT IS RESPONSIBLE FOR PAYING SUCH TAXES. 
IF THE COMPANY IS REQUIRED TO WITHHOLD ANY SUCH TAXES, PARTICIPANT HEREBY
AUTHORIZES THE COMPANY TO REDUCE THE NUMBER OF VESTED SHARES OF RESTRICTED STOCK
DELIVERED TO PARTICIPANT AT THE TIME THE RESTRICTIONS LAPSE BY THE NUMBER OF
SHARES OF RESTRICTED STOCK REQUIRED TO SATISFY SUCH TAX WITHHOLDING REQUIREMENTS
(BASED ON THE FAIR MARKET VALUE OF SHARES AT SUCH TIME).  SUCH SHARES OF VESTED
RESTRICTED STOCK SHALL BE RETURNED TO THE COMPANY.  PARTICIPANT’S
ACKNOWLEDGEMENT AND ACCEPTANCE OF THESE TAX PROVISIONS ARE CONDITIONS PRECEDENT
TO THE RIGHT OF PARTICIPANT TO RECEIVE THE RESTRICTED STOCK UNDER THE PLAN AND
THIS AGREEMENT.


(B)           IN LIEU OF THE REDUCTION OF SHARES DELIVERED DESCRIBED IN
PARAGRAPH (A) ABOVE, PARTICIPANT MAY PAY TO THE COMPANY THE AMOUNT OF TAX
REQUIRED TO BE WITHHELD IN CASH, BY CHECK OR IN OTHER FORM SATISFACTORY TO THE
COMPANY.  SUCH PAYMENT MUST BE MADE BY THE DATE ON WHICH THE RESTRICTIONS LAPSE
OR SUCH LATER DATE AS IS ESTABLISHED BY THE COMPANY (NOT TO EXCEED 15 DAYS AFTER
THE DATE ON WHICH THE RESTRICTIONS LAPSE).

2


--------------------------------------------------------------------------------




 


(C)           THE SHARES WILL BE DEPOSITED DIRECTLY INTO PARTICIPANT’S BROKERAGE
ACCOUNT WITH THE COMPANY’S APPROVED BROKER WHEN VESTED AND ANY APPLICABLE
WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED.


SECTION 3.5             CERTAIN CHANGES IN CAPITALIZATION.  IF THE SHARES OF THE
COMPANY’S COMMON STOCK AS A WHOLE ARE INCREASED, DECREASED, CHANGED INTO OR
EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF SHARES OR SECURITIES OF THE COMPANY,
WHETHER THROUGH MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, EXCHANGE
OF SHARES, CHANGE IN CORPORATE STRUCTURE OR THE LIKE, THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL HAVE THE DISCRETION AND POWER TO DETERMINE AND TO MAKE
EFFECTIVE PROVISION FOR ACCELERATION OF THE TIME OR TIMES AT WHICH ANY
RESTRICTIONS SHALL LAPSE OR BE REMOVED.  IN ADDITION, IN THE CASE OF THE
OCCURRENCE OF ANY EVENT DESCRIBED IN THIS SECTION 3.5, THE COMMITTEE, SUBJECT TO
THE PROVISIONS OF THE PLAN AND THIS AGREEMENT, SHALL MAKE AN APPROPRIATE AND
PROPORTIONATE ADJUSTMENT IN THE NUMBER AND KIND OF SHARES OF RESTRICTED STOCK,
TO THE END THAT AFTER SUCH EVENT THE PARTICIPANT’S PROPORTIONATE INTEREST SHALL
BE MAINTAINED AS BEFORE THE OCCURRENCE OF SUCH EVENT.  ANY SUCH ADJUSTMENT MADE
BY THE COMMITTEE SHALL BE FINAL AND BINDING UPON THE PARTICIPANT, THE COMPANY
AND ALL OTHER INTERESTED PERSONS. IN THE EVENT THAT THE PARTICIPANT RECEIVES ANY
NEW OR ADDITIONAL OR DIFFERENT SHARES OR SECURITIES BY REASON OF ANY TRANSACTION
OR EVENT DESCRIBED IN THIS SECTION 3.5, SUCH NEW OR ADDITIONAL OR DIFFERENT
SHARES OR SECURITIES WHICH ARE ATTRIBUTABLE TO THE PARTICIPANT IN HIS CAPACITY
AS THE REGISTERED OWNER OF THE RESTRICTED STOCK THEN SUBJECT TO RESTRICTIONS,
SHALL BE CONSIDERED TO BE RESTRICTED STOCK AND SHALL BE SUBJECT TO ALL OF THE
RESTRICTIONS.

Section 3.6             Section 83(b) Election.  Participant understands that
Section 83(a) of the Code taxes as ordinary income the difference between the
amount, if any, paid for the shares of Common Stock and the Fair Market Value of
such shares at the time the Restrictions on such shares lapse.  Participant
understands that, notwithstanding the preceding sentence, Participant may elect
to be taxed at the time of the Award Date, rather that at the time the
Restrictions lapse, by filing an election under Section 83(b) of the Code (an
“83(b) Election”) with the Internal Revenue Service within 30 days of the Award
Date. In the event Participant files an 83(b) Election, Participant will
recognize ordinary income in an amount equal to the difference between the
amount, if any, paid for the shares of Common Stock and the Fair Market Value of
such shares as of the Award Date, and will be responsible for paying all such
taxes, and, if applicable, paying the Company the amount of  any tax required to
be withheld thereon at the time of such election, in  the manner set forth in
Section 3.5. Participant further understands that acopy of such 83(b) Election
form must be filed with his or her federal income tax return for the calendar
year in which the Award D falls, and a copy delivered to the Company. 
Participant acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to the award of Restricted
Stock hereunder, and does not purport to be complete or to deal with any state
local, or foreign tax requirements that might apply. PARTICIPANT FURTHER
ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S
83(b) ELECTION, AND THE COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF
ANY MUNICIPALITY, STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH
PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

3


--------------------------------------------------------------------------------




 

ARTICLE IV.
OTHER PROVISIONS


SECTION 4.1             BOOK ENTRY; ESCROW.  THE SHARES REPRESENTING THE
RESTRICTED STOCK WILL BE HELD IN BOOK-ENTRY OR GLOBAL CERTIFICATE FORM.  IF THE
COMPANY INSTEAD CHOOSES TO ISSUE SHARE CERTIFICATES REPRESENTING THE RESTRICTED
STOCK, THE CERTIFICATES FOR THE RESTRICTED STOCK SHALL BE DEPOSITED IN ESCROW
WITH THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY OR SUCH OTHER ESCROW
HOLDER AS THE COMPANY MAY APPOINT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
PARTICIPANT RETAIN PHYSICAL CUSTODY OF ANY CERTIFICATES REPRESENTING UNVESTED
RESTRICTED STOCK ISSUED TO HIM.  THE DEPOSITED CERTIFICATES SHALL REMAIN IN
ESCROW UNTIL ALL OF THE RESTRICTIONS LAPSE OR SHALL HAVE BEEN REMOVED.

Section 4.2             Restricted Stock Not Transferable.  No Restricted Stock
or any interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.


SECTION 4.3             RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, UPON ISSUANCE OF THE SHARES OF RESTRICTED STOCK PURSUANT TO SECTION 4.1,
THE PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID
SHARES, SUBJECT TO THE RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE
SHARES AND TO RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH
RESPECT TO THE SHARES OR RESTRICTED STOCK; PROVIDED, HOWEVER, THAT ANY AND ALL
SHARES OF COMMON STOCK RECEIVED BY THE PARTICIPANT WITH RESPECT TO SUCH
RESTRICTED STOCK AS A RESULT OF STOCK DIVIDENDS, STOCK SPLITS OR ANY OTHER FORM
OF RECAPITALIZATION SHALL ALSO BE SUBJECT TO THE RESTRICTIONS UNTIL THE
RESTRICTIONS ON THE UNDERLYING SHARES OF RESTRICTED STOCK LAPSE OR ARE REMOVED
PURSUANT TO THIS AGREEMENT.

Section 4.4             Not a Contract.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue as a Director of
the Company, except as may otherwise be provided by any written agreement
entered into by and between the Company and the Participant.


SECTION 4.5             GOVERNING LAW.   THE LAWS OF THE STATE OF DELAWARE SHALL
GOVERN THE INTERPRETATION, VALIDITY, ADMINISTRATION, ENFORCEMENT AND PERFORMANCE
OF THE TERMS OF THIS AGREEMENT REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER
PRINCIPLES OF CONFLICTS OF LAWS.

Section 4.6             Conformity to Securities Laws.  The Participant
acknowledges that the Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

4


--------------------------------------------------------------------------------




 

Section 4.7             Amendment, Suspension and Termination.  The Award may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, provided that,
except as may otherwise be provided by the Plan, neither the amendment,
suspension nor termination of this Agreement shall, without the consent of the
Participant, alter or impair any rights or obligations under any Award.

Section 4.8             Notices.  Notices required or permitted hereunder shall
be given in writing and shall be deemed effectively given upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

Section 4.9             Severability. The invalidity or unenforceability of any
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other paragraph or provision, and all other provisions
shall remain in full force and effect.  If any provision of this Agreement is
held to be excessively broad, then such provision shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law.

Section 4.10           Data Privacy.  By entering into this Agreement and as a
condition of the grant of the Restricted Stock, Participant consents to the
collection, use and transfer of personal data as described in this Section. 
Participant understands that the Company and its subsidiaries hold certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock (restricted or otherwise) awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).  Participant further
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Participant’s participation in the Plan, and that the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”).  Participant understands that these
Data Recipients may be located in the Participant’s country of residence, the
European Economic Area, or elsewhere throughout the world, such as the United
States.  Participant authorizes the Data Recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of shares on the
Participant’s behalf, to a broker or other third party with whom Participant may
elect to deposit any shares of stock acquired upon vesting of the shares of
Restricted Stock.  Participant understands that he or she may, at any time,
review the Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the Company.  Withdrawal of consent may,
however, affect Participant’s ability to participate in the Plan.

[signature page follows]

5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Signed:

 

 

 

6


--------------------------------------------------------------------------------